Exhibit 10.9 TEXTRON SEVERANCE PLAN FOR TEXTRON KEY EXECUTIVES As Amended and Restated Effective January 1, 2008 Severance Plan for Textron Key Executives As Amended and Restated Effective January 1, 2008 Table of Contents Article I - Definitions 1.01 Benefits Committee 1.02 Board 1.03 Change in Control 1.04 Chief Executive Officer 1.05 Good Reason Termination 1.06 IRC 1.07 Key Executive 1.08 Plan 1.09 Severance 1.10 Severance Benefits 1.11 Severance Pay 1.12 Textron 1.13 Textron Company Article II - Severance 2.01 Involuntary Termination 2.02 Good Reason Termination Article III - Severance Pay and Severance Benefits 3.01 Amount of Severance Pay 3.02 Payment of Severance Pay Page i 3.03 Severance Benefits Article IV - Unfunded Plan 4.01 No Plan Assets 4.02 Welfare Plan Status 4.03 No Contributions Article V - Plan Administration 5.01 Plan Administrator’s Powers 5.02 Tax Withholding 5.03 Use of Third Parties to Assist with Plan Administration 5.04 Claims Procedure 5.05 Enforcement Following a Change in Control Article VI - Amendment and Termination 6.01 Amendment or Termination 6.02 Restrictions on Amendment or Termination Article VII - Miscellaneous 7.01 Use of Masculine or Feminine Pronouns 7.02 Transferability of Plan Benefits 7.03 Section 409A Compliance 7.04 Controlling State Law 7.05 No Right to Employment 7.06 Additional Conditions Imposed APPENDIX AGrandfathered Change in Control Definition APPENDIX BGrandfathered Good Reason Termination Definition APPENDIX CGrandfathered Severance Pay Formula Page ii SEVERANCE PLAN FOR TEXTRON KEY EXECUTIVES This Plan has been established for the benefit of certain Textron Executives to secure their goodwill, loyalty and achievement, and in consideration of their past service. The Plan is amended and restated as follows, effective January 1, 2008, to incorporate those terms necessary or advisable to ensure that severance benefits provided under the Plan are exempt from or comply with Section 409A of the Internal Revenue Code of 1986, as amended. Article I - Definitions Whenever used in this document, the following terms shall have the meanings set forth in this Article, unless a contrary or different meaning is expressly provided: 1.01 “Benefits Committee” means the Employee Benefits Committee appointed by the Board. 1.02 “Board” means the Board of Directors of Textron. 1.03 “Change in Control” means, for any Key Executive who was not an employee of a Textron Company on December 31, 2007: (a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”) and of IRC Section 409A) other than Textron, any trustee or other fiduciary holding Textron common stock under an employee benefit plan of Textron or a related company, or any corporation which is owned, directly or indirectly, by the stockholders of Textron in substantially similar proportions as their ownership of Textron common stock (1) becomes (other than by acquisition from Textron or a related company) the “beneficial owner” (as defined in Rule 13d-3 under the Act) of stock of Textron that, together with other stock held by such person or group, possesses more than 50% of the combined voting power of Textron’s then-outstanding voting stock, or (2) acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person) beneficial ownership of stock of Textron possessing more than 30% of the combined voting power of Textron's then-outstanding stock, or (3) acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person) all or substantially all of the total gross fair market value of all of the assets of Textron immediately prior to such acquisition or acquisitions Page 1 (where gross fair market value is determined without regard to any associated liabilities); or (b) a merger or consolidation of Textron with any other corporation occurs, other than a merger or consolidation that would result in the voting securities of Textron outstanding immediately before the merger or consolidation continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) 50% or more of the combined voting power of the voting securities of Textron or such surviving entity outstanding immediately after such merger or consolidation, or (c) during any 12-month period, a majority of the members of the Board is replaced by directors whose appointment or election is not endorsed by a majority of the members of the Board of Directors before the date of their appointment or election. Each of the events described above will be treated as a “Change in Control” only to the extent that it is a change in ownership, change in effective control, or change in the ownership of a substantial portion of Textron’s assets within the meaning of IRC Section 409A. For any Key Executive who was an employee of a Textron Company on December31, 2007, the definition set forth above in this Section 1.03 shall be used to determine whether an event is a “Change in Control” to the extent that the event would alter the time or form of payment of the Key Executive’s benefit.To the extent that the event would cause any change in the Key Executive’s rights under the Plan that does not affect the status of the Key Executive’s benefit under IRC Section 409A (including, but not limited to, accelerated vesting of the Key Executive’s benefit or restrictions on amendments to the Plan), the definition set forth in Appendix A shall be used to determine whether the event is a “Change in Control.” 1.04 “Chief Executive Officer” means the Chief Executive Officer of Textron, or such person(s) as he may designate from time to time to exercise any of his responsibilities under this Plan. 1.05 “Good Reason Termination” means, for any Key Executive who was not an employee of a Textron Company on December 31, 2007: (a) The Key Executive’s Severance occurs during a two-year period following the initial existence of one or more of the following conditions arising without the consent of the Key Executive: (1) A material diminution in the Key Executive’s base compensation. (2) A material diminution in the Key Executive’s authority, duties, or responsibilities. Page 2 (3) A material diminution in the authority, duties, or responsibilities of the supervisor to whom the Key Executive is required to report, including a requirement that the Key Executive report to a corporate officer or employee instead of reporting directly to the Board. (4) A material diminution in the budget over which the Key Executive retains authority. (5) A material change in the geographic location at which the Key Executive must perform services. (6) Any other action or inaction that constitutes a material breach by a Textron Company of the agreement, if any, under which the Key Executive provides services. (b) The amount, time, and form of payment upon the Separation From Service must be substantially identical with the amount, time, and form of payment payable as a result of an actual involuntary Separation From Service, to the extent such a right exists. (c) The Key Executive must provide notice of the existence of a condition described in subsection (a), above, within 90 days after the initial existence of the condition.Upon receiving the notice, the Textron Company shall have a period of 30 days during which it may remedy the condition and not be required to pay any Severance Pay or Severance Benefit that otherwise would be due upon a Good Reason Termination. For any Key Executive who was an employee of a Textron Company on December31, 2007, the definition set forth in Appendix B shall be used to determine whether the Key Executive’s Severance is a “Good Reason Termination.” 1.06 “IRC” means the Internal Revenue Code of 1986, as amended.References to any section of the Internal Revenue Code shall include any final regulations interpreting that section. 1.07 “Key Executive” means an employee of a Textron Company who has been and continues to be designated as a Key Executive under the Plan by the Chief Executive Officer and Chief Human Resources Officer of Textron. A Key Executive may subsequently waive participation in this Plan by an express written instrument to that effect.A Key Executive shall not become entitled to separation pay under any other plan or arrangement maintained by a Textron Company as a result of having waived his participation in this Plan. 1.08 “Plan” means this Severance Plan for Textron Key Executives, as amended and restated from time to time. Page 3 1.09 “Severance” means a Key Executive’s termination of employment with all Textron Companies, other than by reason of death or Total Disability, that qualifies as an “involuntary separation from service” for purposes of IRC Section 409A, and that occurs in circumstances described in Article II. 1.10 “Severance Benefits” means medical or dental benefits described in and payable under Section 3.03. 1.11 “Severance Pay” means the amount described in and payable under Sections 3.01 and3.02.
